internal_revenue_service number release date index number ------------------------------------------------ ------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc intl b2 plr-141153-10 date date ty --------------------- ty --------------------- legend taxpayer taxpayer fc country a year year year p -------------------- ----------------- ------------------------ ----------------- ------------- --------------------------- ------- ------- ------- ------ accounting firm r --------------- dear --------------------------------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer and taxpayer collectively taxpayers to plr-141153-10 make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayers by their authorized representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer and taxpayer are married individuals who file a joint federal_income_tax return taxpayers hold a stock investment of p in fc a country a corporation constituting a passive_foreign_investment_company pfic this stock investment in fc was made on behalf of taxpayer in year without the knowledge of the taxpayers by trustees of two u s irrevocable trusts of which taxpayer is a beneficiary since before year taxpayers have relied on accounting firm r for tax_advice as well as the accurate preparation of tax returns accounting firm r became aware of the investment in fc during the preparation of the year trust returns however accounting firm r failed to ascertain the nature of the investment as well as the classification of fc as a foreign_entity consequently accounting firm r failed to properly advise the taxpayers of the availability of electing to treat stock owned by the taxpayers in fc as stock in a qualified_electing_fund for the tax_year ended in year and subsequent tax years however upon discovery of the nature and entity classification of the investment in year accounting firm r advised taxpayers of the need to take corrective action taxpayers have submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accounting firm r taxpayers represent that they provided information regarding the investment of fc to accounting firm r in year taxpayers represent that in year and subsequent years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to the trust’s investment in fc in addition taxpayers submitted an affidavit from accounting firm r corroborating the representations made by taxpayers with respect to the discovery of fc’s pfic status taxpayers represent that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue plr-141153-10 ruling requested taxpayers request the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii plr-141153-10 conclusion based on the information submitted and representations made with taxpayers’ ruling_request we conclude that taxpayers have satisfied sec_1_1295-3 accordingly consent is granted to taxpayers to make a retroactive qef election with respect to fc for year provided that taxpayers comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell chief branch international cc
